DETAILED ACTION
Applicant’s preliminary amendment filed 12/21/2019 has been fully considered. 
Claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
It is indefinite what is intended by “device is among” (claim 4), “a circuit arrangement” (claim 5), “memorized” (claim 9).
The term “useful input data” in the claims is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is expected that all data is useful, even if dummy.
Regarding claims 1, 13, and 14, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 depends from claim 1, yet it re-introduces a computing device, making it indefinite if it is the same or a different one. 
Claim 6 is further indefinite as to which device “said computing device” is intended to reference.
Claims 10, 11 recite the limitation "the useful data", “the expansion circuit”, “the external expansion circuit”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-14 recite the limitation “said 5 useful input data”.  There is insufficient antecedent basis for this limitation in the claim.
This is not intended to be a complete list of indefinite issues. Due to the number of indefiniteness issues, a prior art rejection for claim 6 has not been presented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving, determining, extracting, and encrypting information. 
This judicial exception is not integrated into a practical application because they are broad enough to cover the steps in the mind or with pen/paper, other than the generic computer components. 
Regarding Prong One, these steps, as drafted, form a process that under its broadest reasonable interpretation covers performance of the limitation in the mind or with pen/paper but for the recitation of generic computer components. That is, other than reciting “a device”, “a processor”, nothing in the claim element precludes the step from practically being performed in the human mind. For example, but for the “a device” language, the claim encompasses a user receiving, determining, extracting, and encrypting short strings as introduction to elementary encryption classes are taught. 
Regarding Prong Two, there are no additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only use generic computer components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. 
The claims are directed to well-understood, routine, and conventional activity as evidenced by the “background of the invention” section and the cited references.
Claim 14 is further rejected as being drawn to a program per se.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peter (20100095133).
Regarding claims 1, 13, and 14, Peter teaches
A computing device for executing a first cryptographic operation of a cryptographic process on useful input data (abstract, fig.1-3), 
said computing device comprising a first processor, a second processor and a selection circuit wherein (par.112-115): 
said selection circuit is configured: 
for receiving, from an input bus, expanded input data obtained by interleaving dummy input data, with said useful input data (par.54-56, 78-84, 117-120), 
for determining positions of the dummy input data in said expanded input data (par.120-122, 139-143), and 
for extracting said dummy input data and said useful input data from the expanded input data based on said determined positions (par.117-120), 
said first processor is configured for executing said first cryptographic operation of said cryptographic process on said extracted useful input data to obtain useful output data, said second processor is configured for executing a second operation on said extracted dummy input data to obtain 
Regarding claim 2, Peter teaches configured for having said first cryptographic operation and said second operation executed in parallel (par.121-128).
Regarding claim 3, Peter teaches wherein said first cryptographic operation is a block cipher operation (par.104-112).
Regarding claim 4, Peter teaches where said computing device is among a computer, a smart card, a hardware security module and a system on chip (par.36-40, 70-77, 111-117).
Regarding claim 5, Peter teaches A circuit arrangement comprising: a computing device according to claim 1, an external expansion circuit, said input bus configured for connecting said external expansion circuit and the selection circuit of said computing device, wherein: said external expansion circuit is configured for interleaving dummy input data with useful input data to obtain said expanded input data received by the selection circuit from said input bus, said dummy input data being uncorrelated with said useful input data (par.36-40, 70-77, 111-117).
Regarding claim 7, Peter teaches wherein determining positions of the dummy data in said expanded data comprises receiving said positions from said bus (par.117-122).
Regarding claim 8, Peter teaches wherein said positions are randomly generated positions (par.128-134).
Regarding claim 9, Peter teaches wherein said positions of the dummy data in said expanded data are predetermined and memorized by said computing device or by said external selection circuit (par.128-134).
Regarding claim 10, Peter teaches wherein the useful data, the dummy data, the expanded data are sequences of bits and wherein said dummy data are bit values randomly generated by the expansion circuit of the computing device or the external expansion circuit (par.137-140).
Regarding claim 11, Peter teaches wherein the useful data, the dummy data, the expanded data are sequences of bits and wherein said expansion circuits are configured for interleaving dummy data with useful data to obtain expanded data using an insertion sequence and a positions random number 
Regarding claim 12, Peter teaches wherein said expansion circuits are configured for generating said insertion sequence randomly or for using a predetermined insertion sequence (par.137-140).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peter (20100095133), and further in view of Hars (20160103626).
Regarding claim 15, Peter does not expressly disclose, however, Hars teaches wherein determining positions of the dummy data in said expanded data comprises receiving said positions from said bus (par.12-20).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Peter to use positions received from a bus as taught by Hars.
One of ordinary skill in the art would have been motivated to perform such a modification to further obfuscate operations (Hars, par.12-20).
Regarding claim 16, Peter/Hars teaches wherein said positions are randomly generated positions (Hars, par.12-20).
Regarding claim 17, Peter does not expressly disclose, however, Hars teaches teaches wherein said positions of the dummy data in said expanded data are predetermined and memorized by said computing device or by said external selection circuit (par.12-20).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Peter to use positions of dummy data as taught by Hars.
One of ordinary skill in the art would have been motivated to perform such a modification to further obfuscate/deobfusctae operations and (Hars, par.12-20).
Regarding claim 18, Peter does not expressly disclose, however, Hars teaches wherein the useful data, the dummy data, the expanded data are sequences of bits and wherein said dummy data are bit values randomly generated by the expansion circuit of the computing device or the external expansion circuit (par.12-20).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Peter to use positions of dummy data as taught by Hars.
One of ordinary skill in the art would have been motivated to perform such a modification to further obfuscate/deobfusctae operations and (Hars, par.12-20).
Regarding claim 19, Peter does not expressly disclose, however, Hars teaches wherein the useful data, the dummy data, the expanded data are sequences of bits and wherein said expansion circuits are configured for interleaving dummy data with useful data to obtain expanded data using an insertion sequence and a positions random number such that for each bit in the positions random number with a first value, a bit of said expanded data is selected from the insertion sequence and for each bit in the positions random number with a second value, a bit of said expanded data is selected from the useful data (par.12-20).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Peter to use positions of dummy data as taught by Hars.
One of ordinary skill in the art would have been motivated to perform such a modification to further obfuscate/deobfusctae operations and (Hars, par.12-20).
Regarding claim 20, Peter/Hars teaches wherein said expansion circuits are configured for generating said insertion sequence randomly or for using a predetermined insertion sequence (Hars, par.15-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Garcia Cervetti/Primary Examiner, Art Unit 2419